
	
		II
		112th CONGRESS
		2d Session
		S. 2817
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  plastic fittings of perfluoroalkoxy.
	
	
		1.Certain plastic fittings of
			 perfluoroalkoxy
			(a)In
			 generalHeading 9902.40.78 of
			 the Harmonized Tariff Schedule of the United States (relating to plastic
			 fittings composed of perfluoroalkoxy) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
